Green, J.
delivered the opinion of the court.
The negro slave Anne, was devised to the defendant Vick, in the will of Guthridge Lyon, and Willie Lyon, the complainant and acting executor of the will, assenting to the legacy, delivered her into the possession of Vick. After this, a judgment was obtained against the executors of Guthridge Lyon, and the slave Anne levied on and sold by the sheriff Crusman, he having been indemnified by the complainant. Vick sued Crusman the sheriff, and recovered a judgment, who, on motion, obtained judgment^against Lyon. To enjoin these judgments, Lyon filed this bill, alleging that the property of the testator in his hands had been exhausted in the payment of debts, and that the sale of this negro was necessary in order to satisfy the executions against the estate.
After the executor consented to the legacy by delivering the slave into the possession of the defendant Vick, .she no longer constituted part of the estate of the testa- *44^or, but was vested absolutely in Vick. Toller, 310, The jienjacias against the estate ot the testator, could not therefore lawfully have been levied on her. 5 Mun. 175. The recovery at law was correct, and the complainant had no pretence for coming into a court of equity for relief. Had he paid debts to a greater amount than the assets in his hands, then he might have called upon the legatees to contribute for his indemnification. But this was not the case, and he had no excuse for causing the unlawful seizure of Vick’s negro in order to save himself from liability.
Decree affirmed.